Order unanimously modified on the law and on the exercise of discretion, with $20 costs and disbursements to respondent Hercz, to the extent of denying consolidation and ordering joint trial. This is not an appropriate case for organic consolidation. The claims by the manufacturer against the supplier necessarily differ from those of its customer against it, for “ Even if all the claims arose out of the same defects, the warranties made by each of the parties differed” (Texilon Co. v. Kaiserman, 3 A D 2d 743). While consolidation is not appropriate, it would appear that a joint trial would be in the interest of justice and that no substantial right will be prejudiced by having a joint trial (Civ. Prae. Act, § 96-a). Settle order. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.